147 F.2d 291 (1945)
UNITED STATES of America
v.
CITY OF PHILADELPHIA; Rufus S. Reeves, Director of the Department of Public Health, and Herbert M. Packer, Chief of the Division of Housing and Sanitation of the Department of Public Health of the City of Philadelphia, Appellants.
No. 8763.
Circuit Court of Appeals, Third Circuit.
Argued February 14, 1945.
Decided February 16, 1945.
Howard E. Stern and Samuel Feldman, Asst. City Sols., both of Philadelphia, Pa. (Frank F. Truscutt, City Sol., of Philadelphia, Pa., on the brief), for appellants.
Vernon L. Wilkinson, Dept. of Justice, of Washington, D. C. (J. Edward Williams, Acting Head, Lands Division, of Washington, D. C., Gerald A. Gleeson, U. S. Atty., of Philadelphia, Pa., and Kelsey Martin Mott, Atty. Dept. of Justice, of Washington, D. C., on the brief), for appellee.
Before PARKER and GOODRICH, Circuit Judges, and BARD, District Judge.
PER CURIAM.
This case will be affirmed for reasons adequately stated in the opinion of the District Judge, 56 F. Supp. 862. The fact that the buildings here were permanent and not temporary structures furnishes no adequate ground for distinguishing the case from the one before this Court in United States v. City of Chester, 3 Cir., 144 F.2d *292 415. We gave careful consideration in that case to the real questions now before us and see no reason to modify the conclusions there announced.
Affirmed.